Citation Nr: 0941381	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-11 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to burial allowance.

2.  Entitlement to plot or interment allowance.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 
1968.  He died in October 2006.  The appellant is his sister.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from December 2006 determination and 
a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In August 2009, the appellant testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks burial and plot or internment benefits to 
help with the costs associated with the Veteran's death.  See 
November 2006 VA Form 52-530, Application for Burial 
Benefits.  However, before addressing the merits of the 
claims at issue, the Board finds that additional development 
of the evidence is required.

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death; 
and in the case of an original claim there is sufficient 
evidence of record on the date of the veteran's death to have 
supported an award of compensation or pension effective prior 
to the date of the veteran's death, and in the case of a 
reopened claim there is sufficient prima facie evidence of 
record on the date of the veteran's death to indicate that 
the deceased would have been entitled to compensation or 
pension prior to date of death; or (3) the deceased was a 
veteran of any war or was discharged or released from active 
military, naval, or air service for a disability incurred or 
aggravated in line of duty, and the body of the deceased is 
being held by a State. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 
3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA or non-VA facility). 38 C.F.R. § 3.1600(c).

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:  (1) The 
deceased veteran is eligible for burial in a national 
cemetery; (2)	The veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction of the 
United States; (3) The applicable further provisions of this 
section and §§ 3.1601 through 3.1610.

The Board must address the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002), which imposes obligations on VA in terms of 
its duties to notify and assist claimants.  A review of the 
claims file reveals that the appellant has not been properly 
notified of the provisions of the VCAA.  Therefore, it is 
apparent that the Board must remand this case to ensure that 
the appellant is properly notified of the VCAA and to 
determine whether all evidence needed to consider the claim 
has been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the appellant of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to obtain; and (3) that 
the claimant is expected to provide.  

2.  The case should again be reviewed.  
If the benefit sought is not granted in 
full, the appellant should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


